 

[logo.jpg]
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of the Effective Date is between SILICON VALLEY BANK, a California
corporation (“Bank”), with its principal place of business at 3003 Tasman Drive,
Santa Clara, California 95054 (FAX (408) 654-1099) and US DATAWORKS, INC., a
Nevada corporation (“Borrower”), with its principal place of business at One
Sugar Creek Center Blvd., 5th Floor, Sugarland, TX 77478 (FAX (281) 504-8101),
amends and restates in its entirety that certain Loan and Security Agreement
between Borrower and Bank dated as of February 9, 2010 (as subsequently amended
prior to the date hereof, the “Original Agreement”) and provides the terms on
which Bank shall lend to Borrower, and Borrower shall repay Bank.  The parties
agree as follows:
 
1            ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  The term
“financial statements” includes the notes and schedules thereto.  The terms
“including” and “includes” always mean “including (or includes) without
limitation,” in this or any Loan Document.  Capitalized terms not otherwise
defined in this Agreement shall have the meanings set forth in Section 13.  All
other terms contained in this Agreement, unless otherwise indicated, shall have
the meanings provided by the Code, to the extent such terms are defined therein.
 
2            LOAN AND TERMS OF PAYMENT
 
2.1         Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the unpaid principal amount of all Advances hereunder with all interest,
fees and finance charges due thereon as and when due in accordance with this
Agreement.
 
2.1.1      Financing of Accounts.
 
(a)           Availability.  Subject to the terms of this Agreement, Borrower
may request that Bank finance specific Eligible Accounts.  Bank may, in its good
faith business discretion, finance such Eligible Accounts by extending credit to
Borrower in an amount equal to the result of the Advance Rate multiplied by the
face amount of the Eligible Account, or such lesser amount as is requested by
Borrower (the “Advance”).  Bank may, in its sole discretion, change the
percentage of the Advance Rate for a particular Eligible Account on a case by
case basis.  When Bank makes an Advance, the Eligible Account becomes a
“Financed Receivable.”
 
(b)           Maximum Advances.  The aggregate face amount of all Financed
Receivables outstanding at any time may not exceed the Facility Amount.
 
(c)           Borrowing Procedure.  Borrower will deliver an Invoice Transmittal
for each Eligible Account it offers.  Bank may rely on information set forth in
or provided with the Invoice Transmittal.
 
(d)           Credit Quality; Confirmations.  Bank may, at its option, conduct a
credit check of the Account Debtor for each Account requested by Borrower for
financing hereunder in order to approve any such Account Debtor’s credit before
agreeing to finance such Account.  Bank may also verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts (including confirmations of Borrower’s representations in Section
5.3) by means of mail, telephone or otherwise, either in the name of Borrower or
Bank from time to time in its sole discretion.
 
(e)           Accounts Notification/Collection.  Bank may notify any Person
owing Borrower money of Bank’s security interest in the funds and verify and/or
collect the amount of the Account.
 
 
1

--------------------------------------------------------------------------------

 
 
(f)           Early Termination.  This Agreement may be terminated prior to the
Maturity Date or the Refinance Term Loan Maturity Date as follows: (i) by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank; or (ii) by Bank at any time after the occurrence of an Event
of Default, without notice, effective immediately.  If this Agreement is
terminated (A) by Bank in accordance with clause (ii) in the foregoing sentence,
or (B) by Borrower for any reason, Borrower shall pay to Bank a termination fee
in an amount equal to (i) Ten Thousand Dollars ($10,000) plus (ii) if such
termination occurs on or prior to the Maturity Date, an amount equal to Four
Thousand Twenty Seven and 50/100 Dollars ($4,027.50) (collectively with the fee
referred to in clause (i), the “Early Termination Fee”).  The Early Termination
Fee shall be due and payable on the effective date of such termination and
thereafter shall bear interest at a rate equal to the highest rate applicable to
any of the Obligations.
 
(g)           Maturity.  All Obligations outstanding hereunder as of the
Maturity Date (other than with respect to the Refinance Term Loan) shall be
immediately due and payable on the Maturity Date.  All Obligations outstanding
hereunder as of the Refinance Term Loan Maturity Date with respect to the
Refinance Term Loan shall be immediately due and payable on the Refinance Term
Loan Maturity Date.
 
(h)           Suspension of Advances.  Bank’s obligation, if any, to finance
Eligible Accounts hereunder will terminate if, in Bank’s sole discretion, there
has been a material adverse change in the general affairs, management, results
of operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrower
from Borrower’s Plan.
 
2.1.2      Refinance Term Loan.
 
(a)           Availability.  Bank previously made the Term Loan to Borrower
pursuant to the Original Agreement.  As of the Effective Date, the outstanding
principal amount of the Term Loan is Eight Hundred Five Thousand Five Hundred
Dollars ($805,500).  Subject to the terms and conditions of this Agreement, on
the Effective Date (i) Borrower shall repay Four Hundred Two Thousand Seven
Hundred Fifty Dollars ($402,750) of the outstanding principal amount of the Term
Loan, through a combination of a cash payment and/or with the proceeds of the
first Advance and (ii) Bank shall be deemed to have made a loan to Borrower in
the amount of Four Hundred Two Thousand Seven Hundred Fifty Dollars ($402,750)
(the “Refinance Term Loan”) which shall be used to refinance the other half of
the principal amount outstanding with respect to the Term Loan.
 
(b)           Repayment.  The Refinance Term Loan shall immediately amortize and
be payable in equal payments of principal, plus all accrued and unpaid interest,
beginning on November 1, 2010 and continuing on the first (1st) day of each
month thereafter through the Refinance Term Loan Maturity Date.
 
(c)           Prepayment.  Borrower shall have the option to prepay all, but not
less than all, of the Refinance Term Loan advanced by Bank under this Agreement,
provided Borrower (a) provides written notice to Bank of its election to prepay
the Refinance Term Loan at least ten (10) days prior to such prepayment, and
(b) pays, on the date of the prepayment (i) all accrued and unpaid interest with
respect to the Refinance Term Loan through the date the prepayment is made;
(ii) all unpaid principal with respect to the Refinance Term Loan; (iii) if
applicable, the Early Termination Fee, and (iv) all other sums, if any, that
shall have become due and payable hereunder with respect to this Agreement.
 
(e)           Interest Rate for Refinance Term Loan.  The principle amount
outstanding with respect to the Refinance Term Loan shall accrue interest at a
per annum rate equal seven percentage points (7.00%), fixed as of the Effective
Date.  Notwithstanding the foregoing, immediately upon the occurrence and during
the continuance of an Event of Default, the Refinance Term Loan shall bear
interest at a rate per annum which is five percentage points (5.00%) above the
rate that is otherwise applicable thereto (the “Default Rate”).  Payment or
acceptance of the increased interest rate provided in this Section is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.
 
2.2         Collections, Finance Charges, Remittances and Fees.  The Obligations
with respect to the Advances shall be subject to the following fees and Finance
Charges.  Unpaid fees and Finance Charges may, in Bank’s discretion, accrue
interest and fees as described in Section 9.2 hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2.1      Collections.  Collections will be credited to the Financed Receivable
Balance for such Financed Receivable, but if there is an Event of Default, Bank
may apply Collections to the Obligations in any order it chooses.  If Bank
receives a payment for both a Financed Receivable and a non-Financed Receivable,
the funds will first be applied to the Financed Receivable and, if there is no
Event of Default then existing, the excess will be remitted to Borrower, subject
to Section 2.2.7.
 
2.2.2      Facility Fee.  A fully earned, non-refundable facility fee of Two
Thousand Five Hundred Dollars ($2,500) is due upon execution of this Agreement
(the “Facility Fee”).
 
2.2.3      Finance Charges.  In computing Finance Charges on the Obligations
with respect to the Advances under this Agreement, all Collections received by
Bank shall be deemed applied by Bank on account of such Obligations on the same
Business Day as receipt of the Collections.  Borrower will pay a finance charge
(the “Finance Charge”) on the Financed Receivable Balance which Finance Charge
shall be equal to the Applicable Rate divided by 360 multiplied by the number of
days each such Financed Receivable is outstanding multiplied by the outstanding
Financed Receivable Balance. The Finance Charge is payable when the Advance made
based on such Financed Receivable is payable in accordance with Section 2.3
hereof.  After an Event of Default, the Applicable Rate will increase an
additional five percent (5.0%) per annum effective immediately upon the
occurrence of such Event of Default.
 
2.2.4      Collateral Handling Fee.  Borrower will pay to Bank a collateral
handling fee equal to one quarter of one percent (0.25%) per month of the
Financed Receivable Balance for each Financed Receivable outstanding based upon
a 360 day year (the “Collateral Handling Fee”); provided, however, for any
Subject Month (as of the first calendar day of such month), to the extent that
Borrower maintained an Adjusted Quick Ratio of greater than 1.30 to 1.00 at all
times during the applicable Testing Month, the Collateral Handling Fee shall be
equal to one tenth of one percent (0.10%) per month of the Financed Receivable
Balance for each Financed Receivable outstanding based upon a 360 day year. 
This fee is charged on a daily basis which is equal to the Collateral Handling
Fee divided by 30, multiplied by the number of days each such Financed
Receivable is outstanding, multiplied by the outstanding Financed Receivable
Balance.  The Collateral Handling Fee is payable when the Advance made based on
such Financed Receivable is payable in accordance with Section 2.3 hereof.  In
computing Collateral Handling Fees under this Agreement, all Collections
received by Bank shall be deemed applied by Bank on account of Obligations on
the same Business Day as receipt of the Collections.  After an Event of Default,
the Collateral Handling Fee will increase an additional 0.50% effective
immediately upon such Event of Default.
 
2.2.5      Accounting.  After each Reconciliation Period, Bank will provide an
accounting of the transactions for that Reconciliation Period, including the
amount of all Financed Receivables, all Collections, Adjustments, Finance
Charges, Collateral Handling Fees and, for the first Reconciliation Period, the
Facility Fee.  If Borrower does not object to the accounting in writing within
thirty (30) days it shall be considered accurate and binding on both parties,
absent subsequent written notice to Borrower.  All Finance Charges and other
interest and fees are calculated on the basis of a 360 day year and actual days
elapsed.
 
2.2.6      Deductions.  Bank may deduct fees, Finance Charges, Advances which
become due pursuant to Section 2.3, and other amounts due pursuant to this
Agreement from any Advances made or Collections received by Bank.
 
2.2.7      Lockbox; Account Collection Services.
 
(a)           As and when directed by Bank from time to time, at Bank’s option
and at the sole and exclusive discretion of Bank (regardless of whether an Event
of Default has occurred), Borrower shall direct each Account Debtor (and each
depository institution where proceeds of Accounts are on deposit) to remit
payments with respect to the Accounts to a lockbox account established with Bank
or to wire transfer payments to a cash collateral account that Bank controls
(collectively, the “Lockbox”).  It will be considered an immediate Event of
Default if the Lockbox is not set-up and operational on the Effective Date.
 
 
3

--------------------------------------------------------------------------------

 

(b)           Until such Lockbox is established, the proceeds of the Accounts
shall be paid by the Account Debtors to an address consented to by Bank.  Upon
receipt by Borrower of such proceeds, Borrower shall immediately transfer and
deliver same to Bank, along with a detailed cash receipts journal.  Provided no
Event of Default exists or an event that with notice or lapse of time will be an
Event of Default, within three (3) days of receipt of such amounts by Bank, Bank
will turn over to Borrower (i) the proceeds of the Accounts other than
Collections with respect to Financed Receivables and (ii) the amount of
Collections in excess of the amounts for which Bank has made an Advance to
Borrower, less any amounts due to Bank, such as the Finance Charge, the Facility
Fee, payments due to Bank, other fees and expenses, or otherwise; provided,
however, Bank may hold such excess amount with respect to Financed Receivables
as a reserve until the end of the applicable Reconciliation Period if Bank, in
its discretion, determines that other Financed Receivable(s) may no longer
qualify as an Eligible Account at any time prior to the end of the subject
Reconciliation Period.  This Section does not impose any affirmative duty on
Bank to perform any act other than as specifically set forth herein.  All
Accounts and the proceeds thereof are Collateral and if an Event of Default
occurs, Bank may apply the proceeds of such Accounts to the Obligations.
 
2.2.8      Bank Expenses.  Borrower shall pay all Bank Expenses (including
reasonable attorneys’ fees and expenses, plus expenses, for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.
 
2.3         Repayment of Obligations; Adjustments.
 
2.3.1      Repayment.  Borrower will repay each Advance on the earliest of: (a)
the date on which payment is received of the Financed Receivable with respect to
which the Advance was made, (b) the date on which the Financed Receivable is no
longer an Eligible Account, (c) the date on which any Adjustment is asserted to
the Financed Receivable (but only to the extent of the Adjustment if the
Financed Receivable remains otherwise an Eligible Account), (d) the date on
which there is a breach of any warranty or representation set forth in Section
5.3 with respect to a particular Financed Received (as referenced therein) or
(e) the Maturity Date (including any early termination). Each payment will also
include all accrued Finance Charges and Collateral Handling Fees with respect to
such Advance and all other amounts then due and payable hereunder.
 
2.3.2      Repayment on Event of Default.  When there is an Event of Default,
Borrower will, if Bank demands (or, upon the occurrence of an Event of Default
under Section 8.5, immediately without notice or demand from Bank) repay all of
the Advances.  The demand may, at Bank’s option, include the Advance for each
Financed Receivable then outstanding and all accrued Finance Charges, the Early
Termination Fee,  Collateral Handling Fee, attorneys’ and professional fees,
court costs and expenses, and any other Obligations.
 
2.3.3      Debit of Accounts.  Bank may debit any of Borrower’s deposit accounts
for payments or any amounts Borrower owes Bank hereunder.  Bank shall promptly
notify Borrower when it debits Borrower’s accounts.  These debits shall not
constitute a set-off.
 
2.3.4      Adjustments.  If, at any time during the term of this Agreement, any
Account Debtor asserts an Adjustment, Borrower issues a credit memorandum, or
any of the representations and warranties in Section 5.3 with respect to the
Financed Receivable of such Account Debtor are no longer true in all material
respects, Borrower will promptly advise Bank.
 
2.4         Power of Attorney.  Borrower irrevocably appoints Bank and its
successors and assigns as attorney-in-fact and authorizes Bank, to: (a)
following the occurrence of an Event of Default, (i) sell, assign, transfer,
pledge, compromise, or discharge all or any part of the Financed Receivables;
(ii) demand, collect, sue, and give releases to any Account Debtor for monies
due and compromise, prosecute, or defend any action, claim, case or proceeding
about the Financed Receivables, including filing a claim or voting a claim in
any bankruptcy case in Bank’s or Borrower’s name, as Bank chooses; and (iii)
prepare, file and sign Borrower’s name on any notice, claim, assignment, demand,
draft, or notice of or satisfaction of lien or mechanics’ lien or similar
document; and (b) regardless of whether there has been an Event of Default,  (i)
notify all Account Debtors to pay Bank directly; (ii) receive, open, and dispose
of mail addressed to Borrower; (iii) endorse Borrower’s name on checks or other
instruments (to the extent necessary to pay amounts owed pursuant to this
Agreement); and (iv) execute on Borrower’s behalf any instruments, documents,
financing statements to perfect Bank’s interests in the Financed Receivables and
Collateral and do all acts and things necessary or expedient, as determined
solely and exclusively by Bank, to protect or  preserve, Bank’s rights and
remedies under this Agreement, as directed by Bank.
 
 
4

--------------------------------------------------------------------------------

 
 
3            CONDITIONS OF LOANS
 
3.1         Conditions Precedent to Initial Advance.  Bank’s agreement to make
the initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
 
(a)           a certificate of the Secretary of Borrower with respect to
articles, bylaws, incumbency and resolutions authorizing the execution and
delivery of this Agreement;
 
(b)           the Amended and Restated Intellectual Property Security Agreement;
 
(c)           the Amended and Restated Subordination Agreement by all holders of
Subordinated Debt;
 
(d)           Perfection Certificate by Borrower;
 
(e)           evidence satisfactory to Bank that the insurance policies required
by Section 6.4 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank;
 
(f)            payment of the fees (including but not limited to the Facility
Fee) and Bank Expenses then due and payable; and
 
(g)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
3.2         Conditions Precedent to all Advances.  Bank’s agreement to make each
Advance, including the initial Advance, is subject to the following:
 
(a)           receipt of the Invoice Transmittal;
 
(b)           Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1 (d); and
 
(c)           each of the representations and warranties in Section 5 shall be
true in all material respects on the date of the Invoice Transmittal and on the
effective date of each Advance and no Event of Default shall have occurred and
be continuing, or result from the requested Advance.  Each request for an
Advance is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true.
 
4            CREATION OF SECURITY INTEREST
 
4.1         Grant of Security Interest.  Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein shall be a first priority security interest in
the Collateral (subject only to Permitted Liens that may have superior priority
to Bank’s Liens).  If Borrower shall at any time, acquire a commercial tort
claim, Borrower shall promptly notify Bank in a writing signed by Borrower of
the general details thereof and grant to Bank in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Bank.
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Advances has terminated, Bank shall, at Borrower’s
sole cost and expense, release its Liens in the Collateral and all rights
therein shall revert to Borrower.
 
 
5

--------------------------------------------------------------------------------

 
 
4.2         Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, in violation of this Agreement, shall be deemed to
violate the rights of Bank under the Code.  Any such financing statements may
indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Bank’s discretion.
 
5            REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1         Due Organization and Authorization.  Borrower and each of its
Subsidiaries are duly existing and in good standing as a Registered Organization
in their respective jurisdictions of formation and are qualified and licensed to
do business and are in good standing in any jurisdiction in which the conduct of
their respective business or ownership of property requires that they be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business.  In connection with this
Agreement, Borrower has delivered to Bank a completed certificate signed by
Borrower, entitled “Perfection Certificate”.  Borrower represents and warrants
to Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.
 
5.2         Collateral.  Borrower has good title, has rights in, and the power
to transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted
Liens.   Borrower has no deposit accounts other than the deposit accounts with
Bank, the deposit accounts, if any, described in the Perfection Certificate
delivered to Bank in connection herewith, or of which Borrower has given Bank
notice and taken such actions as are necessary to give Bank a perfected security
interest therein.  The Accounts are bona fide, existing obligations of the
Account Debtors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2;
provided, however, that Bank consents to Borrower, from time to time, (i)
depositing copies of its source code in escrow in the ordinary course of
business and (ii) providing copies of confidential information concerning
Borrower to third parties subject to standard non-disclosure agreements.
 
 
6

--------------------------------------------------------------------------------

 
 
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part.  To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s
business.  Except as noted on the Perfection Certificate, Borrower is not a
party to, nor is bound by, any Restricted License.
 
5.3         Financed Receivables.  Borrower represents and warrants for each
Financed Receivable:
 
(a)           Such Financed Receivable is an Eligible Account;
 
(b)           Borrower is the owner of and has the legal right to sell,
transfer, assign and encumber such Financed Receivable;
 
(c)           The correct face amount of such Financed Receivable is reflected
on the Invoice Transmittal and, to the best of Borrower’s knowledge, is not
disputed;
 
(d)           Payment of such Financed Receivable is not conditioned or
otherwise contingent on any action of Borrower;
 
(e)           Such Financed Receivable is based on an actual sale and delivery
of goods and/or services rendered, is due to Borrower, is not past due or in
default as of the date of the Invoice Transmittal with respect thereto, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;
 
(f)           There are no Adjustments for which the Account Debtor of such
Financed Receivable may claim any deduction or discount other than those which
have been reported to Bank and the amount of which has been repaid in accordance
with Section 2.3.1 hereof;
 
(g)           Borrower reasonably believes that the Account Debtor for such
Financed Receivable is not insolvent or subject to any Insolvency Proceedings;
and
 
(h)           Bank has the right to endorse and/ or require Borrower to endorse
all payments received on such Financed Receivable and all proceeds of Collateral
received thereon.
 
5.4         Litigation.  Except as disclosed in the Perfection Certificate,
there are no actions or proceedings pending or, to the knowledge of Borrower’s
Responsible Officers, threatened in writing by or against Borrower or any
Subsidiary in which an adverse decision could reasonably be expected to cause a
Material Adverse Change.
 
5.5         No Material Deviation in Financial Statements.  All consolidated
financial statements for Borrower and any Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations (subject to normal year-end
adjustments).  There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.
 
5.6         Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
 
 
7

--------------------------------------------------------------------------------

 
 
5.7         Regulatory Compliance.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors).  Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005.  Borrower has complied in all
material respects with the Federal Fair Labor Standards Act.  Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to cause a Material Adverse Change.  None of Borrower’s or any
Subsidiary’s properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Government Authorities that are necessary to continue
their respective businesses as currently conducted, except for such failures to
perform the foregoing that would not reasonably be expected to result in a
Material Adverse Change.
 
5.8         Subsidiaries.  Borrower does not own any stock, partnership interest
or other equity securities except for Permitted Investments.
 
5.9         Tax Returns and Payments; Pension Contributions.  Borrower and each
Subsidiary have timely filed all required tax returns and reports, and Borrower
and each Subsidiary have timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each
Subsidiary, except for such failures to perform the foregoing that would not
reasonably be expected to result in a Material Adverse Change.  Borrower may
defer payment of any contested taxes, provided that Borrower (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Bank in writing of the
commencement of, and any material development in, the proceedings, (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien.”  Borrower is unaware of any claims or
adjustments proposed for any of Borrower's prior tax years which could result in
additional taxes becoming due and payable by Borrower other than as disclosed to
Bank in writing.  Borrower has paid all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms (except for such failures to perform the foregoing that would not
reasonably be expected to result in a Material Adverse Change), and Borrower has
not withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.
 
5.10       Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that (i) the projections
and forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results and (ii) in the case of a Compliance Certificate, any
minor inaccuracies in the calculation of the financial covenants will not be
deemed to be material unless such inaccuracies cause the calculations to
indicate compliance with a financial covenant when, in fact, Borrower was not in
compliance with such financial covenant).
 
6            AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1         Government Compliance.
 
(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations.  Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property
except for such failures to perform the foregoing that would not reasonably be
expected to result in a Material Adverse Change.
 
6.2         Financial Statements, Reports, Certificates.
 
(a)           Deliver to Bank:  (i) as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated and consolidating balance sheet and income statement covering
Borrower and each of its Subsidiary’s operations during such month certified by
a Responsible Officer and in a form acceptable to Bank (the “Monthly Financial
Statements”); (ii) within five (5) Business Days of filing, copies of all
statements, reports and notices made available to Borrower’s common stock
holders as a group and all reports on Form 10-K, 10-Q and 8 K filed with the
Securities and Exchange Commission; (iii) a prompt report of any legal actions
pending or threatened against Borrower or any Subsidiary that could result in
damages or costs to Borrower or any Subsidiary of One Hundred Thousand Dollars
($100,000.00) or more; (iv) prompt notice of (A) any material change in the
composition of the Intellectual Property, (B) the registration of any copyright,
including any subsequent ownership right of Borrower in or to any copyright,
patent or trademark not previously disclosed in writing to the Bank, and (C)
Borrower’s knowledge of an event that could reasonably be expected to materially
and adversely affect the value of the Intellectual Property; and (v) budgets,
sales projections, operating plans or other financial information reasonably
requested by Bank.
 
(b)           Within thirty (30) days after the last day of each month, deliver
to Bank with the Monthly Financial Statements a Compliance Certificate signed by
a Responsible Officer in the form of Exhibit B.
 
(c)           Allow Bank, at reasonable times on one Business Days’ notice
(unless an Event of Default has occurred) to audit Borrower’s Collateral,
including, but not limited to, Borrower’s Accounts, at Borrower’s expense (with
the charge therefor being $850 per person per day plus reasonable out-of-pocket
expenses); provided, however, prior to the occurrence of an Event of Default,
Borrower shall be obligated to pay for not more than one (1) audit per
year.  After the occurrence of an Event of Default, Bank may audit Borrower’s
Collateral, including, but not limited to Borrower’s Accounts, at Borrower’s
expense and at Bank’s sole and exclusive discretion and without notification and
authorization from Borrower.
 
(d)           Upon Bank’s request, provide a written report respecting any
Financed Receivable, if payment of any Financed Receivable does not occur by its
due date and include the reasons for the delay.
 
(e)           Provide Bank with, as soon as available, but no later than twenty
(20) days following each Reconciliation Period, an aged listing of accounts
receivable and accounts payable by invoice date, in form acceptable to Bank.
 
6.3         Taxes.  Borrower shall make, and cause each Subsidiary to make,
timely payment of all federal, state, and local taxes or assessments (other than
taxes and assessments which Borrower is contesting in good faith, with adequate
reserves maintained in accordance with GAAP) and will deliver to Bank, on
demand, appropriate certificates attesting to such payments.
 
6.4         Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request.  Insurance policies shall be in a form, with
insurance providers, and in amounts that are satisfactory to Bank.  All property
policies shall have a lender’s loss payable endorsement showing Bank as lender
loss payee and waive subrogation against Bank.  All liability policies shall
show, or have endorsements showing, Bank as an additional insured.  All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer shall give Bank at least twenty (20) days notice before canceling,
amending, or declining to renew its policy.  At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium
payments.  Proceeds payable under any policy shall, at Bank’s option, be payable
to Bank on account of any Obligations due and owing at the time of such
payment.  If Borrower fails to obtain insurance as required under this
Section 6.4 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.4, and take any action under the
policies Bank deems prudent.
 
 
9

--------------------------------------------------------------------------------

 
 
6.5         Accounts.  Maintain all of its operating and other deposit accounts
and securities accounts with Bank.
 
6.6         Intentionally Omitted.
 
6.7         Financial Covenant.  Meet the following financial covenant:
 
(a)           EBITDA Performance to Plan.  Borrower’s EBITDA for the month
ending August 31, 2010 shall be at least one hundred twenty five percent (125%)
of Borrower’s projected performance for such month as outlined in Borrower’s
Plan.  For the two months ended September 30, 2010, Borrower’s EBITDA shall be
at least seventy five percent (75%) of Borrower’s projected performance for such
two (2) month period as outlined in Borrower’s Plan.  As of each subsequent
month beginning with the month ending October 31, 2010, Borrower’s EBITDA for
the three (3) months ending on such measurement date shall be at least seventy
five percent (75%) of Borrower’s projected performance for such three (3) month
period as outlined in Borrower’s Plan.
 
6.8         Protection and Registration of Intellectual Property Rights.
 
(a)           (i) Protect, defend and maintain the validity and enforceability
of its Intellectual Property; (ii) promptly advise Bank in writing of material
infringements of its Intellectual Property; and (iii) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.
 
(b)           If, after the Effective Date, Borrower (i) obtains any Patent,
registered Trademark, registered Copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) applies for any Patent or the registration of any Trademark, then
Borrower shall immediately provide written notice thereof to Bank and shall
execute such intellectual property security agreements and other documents and
take such other actions as Bank shall request in its good faith business
judgment to perfect and maintain a first priority perfected security interest in
favor of Bank in such property.  If Borrower decides to register any Copyrights
or mask works in the United States Copyright Office, Borrower shall: (x) provide
Bank with at least fifteen (15) days prior written notice of Borrower’s intent
to register such Copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in the Copyrights or mask
works intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office.  Borrower shall promptly
provide to Bank copies of all applications that it files for Patents or for the
registration of Trademarks, Copyrights or mask works, together with evidence of
the recording of the intellectual property security agreement necessary for Bank
to perfect and maintain a first priority perfected security interest in such
property.
 
(c)           Provide written notice to Bank within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public).  Borrower shall take such steps
as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.
 
 
10

--------------------------------------------------------------------------------

 
 
6.9         Litigation Cooperation.  From the Effective Date and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Borrower and its officers, employees and agents and Borrower’s
books and records, to the extent that Bank may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to Borrower.
 
6.10       Further Assurances.  Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement.  Deliver to Bank, within
five (5) Business Days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.
 
7            NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent:
 
7.1         Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments;
(d) involving the grant of a non-exclusive license to its customers in the
ordinary course of business; and (e) other assets with a value not to exceed
Twenty Five Thousand Dollars ($25,000).
 
7.2         Changes in Business, Management or Business Locations.  (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; or reasonable extensions thereof; or (b)
liquidate or dissolve; or (c) have a change in CEO.
 
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Ten Thousand
Dollars ($10,000) in the Collateral) or deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of Ten Thousand Dollars
($10,000) to a bailee at a location other than to a bailee and at a location
already disclosed in the Perfection Certificate, (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization.  If Borrower intends to deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Ten Thousand
Dollars ($10,000) to a bailee, and Bank and such bailee are not already parties
to a bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will first receive the
written consent of Bank, and such bailee shall execute and deliver a bailee
agreement in form and substance satisfactory to Bank in its sole discretion.
 
7.3         Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
 
7.4         Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
7.5         Encumbrance.  Create, incur, allow, or suffer any Lien on any of the
Collateral or assign or convey any right to receive income, including the sale
of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.
 
 
11

--------------------------------------------------------------------------------

 
 
7.6         Maintenance of Collateral Accounts.  Maintain any Collateral Account
except pursuant to the terms of Section 6.5.
 
7.7         Distributions; Investments.  (a) Pay any cash dividends or make any
cash distribution or payment or redeem, retire or purchase for cash any capital
stock; or (b) directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so.
 
7.8         Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for (i) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person and
transactions permitted pursuant to the terms of Section 7.3; (ii) employment and
similar agreements and other compensation arrangements with members of
Borrower’s management and members of Borrower’s board of directors; and (iii)
the Nicholson/Ramey Subordinated Debt.
 
7.9         Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the Amended and Restated
Subordination Agreement and any other subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to Bank.
 
7.10       Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the failure to comply or violation could
reasonably be expected to have a material adverse effect on Borrower’s business,
or permit any of its Subsidiaries to do so; withdraw or permit any Subsidiary to
withdraw from participation in, permit partial or complete termination of, or
permit the occurrence of any other event with respect to, any present pension,
profit sharing and deferred compensation plan which could reasonably be expected
to result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
8            EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1         Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day cure period shall not apply to
payments due on the Maturity Date or the Refinance Term Loan Maturity
Date).  During the cure period, the failure to make or pay any payment specified
under clause (a) or (b) hereunder is not an Event of Default (but no Credit
Extension will be made during the cure period);
 
8.2         Covenant Default.
 
(a)           Borrower fails or neglects to perform any obligation in Sections
6.2, 6.3, 6.4, 6.5 or 6.7, or violates any covenant in Section 7; or
 
 
12

--------------------------------------------------------------------------------

 

(b)           Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above, or to financial covenants or any other covenants that
are required to be satisfied, completed or tested by a date certain;
 
8.3         Material Adverse Change.  A Material Adverse Change occurs;
 
8.4         Attachment; Levy; Restraint on Business.  (a) (i) The service of
process seeking to attach, by trustee or similar process, any funds in excess of
Ten Thousand Dollars ($10,000) of Borrower or of any entity under control of
Borrower (including a Subsidiary) on deposit with Bank or any Bank Affiliate, or
(ii) a notice of lien, levy, or assessment is filed against any of Borrower’s
assets by any government agency, and the same under subclauses (i) and (ii)
hereof are not, within ten (10) days after the occurrence thereof, discharged or
stayed (whether through the posting of a bond or otherwise); provided, however,
no Credit Extensions shall be made during any ten (10) day cure period; and (b)
(i) any material portion of Borrower’s assets is attached, seized, levied on, or
comes into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents Borrower from conducting any part of its business;
 
8.5         Insolvency.  (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
initiates an Insolvency Proceeding; or (c) an Insolvency Proceeding is initiated
against Borrower and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
 
8.6         Other Agreements.  There is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000) or that could result in a Material Adverse Change;
 
8.7         Judgments.  One or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least One
Hundred Thousand Dollars ($100,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and the same are not, within ten (10) days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay (provided that no Credit Extensions will be made prior to the
discharge, stay, or bonding of such judgment, order, or decree);
 
8.8         Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later  in this
Agreement, any Loan Document or in writing delivered to Bank or to induce Bank
to enter this Agreement or any Loan Document, and such representation, warranty,
or other statement is incorrect in any material respect when made;
 
8.9         Subordinated Debt.  Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement;
 
 
13

--------------------------------------------------------------------------------

 
 
9            BANK’S RIGHTS AND REMEDIES
 
9.1         Rights and Remedies.  While an Event of Default occurs and is
continuing, Bank may, without notice or demand, do any or all of the following:
 
(a)           Declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
 
(b)           Stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
 
(c)           Demand that Borrower (i) deposit cash with Bank in an amount equal
to the aggregate amount of any Letters of Credit remaining undrawn, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and (ii)
pay in advance all Letter of Credit fees scheduled to be paid or payable over
the remaining term of any Letters of Credit;
 
(d)           Settle or adjust disputes and claims directly with Account Debtors
for amounts, on terms and in any order that Bank considers advisable and notify
any Person owing Borrower money of Bank’s security interest in such funds and
verify the amount of such account and, if applicable, Borrower shall collect all
payments in trust for Bank and, if requested by Bank, immediately deliver the
payments to Bank in the form received from the Account Debtor, with proper
endorsements for deposit;
 
(e)           Make any payments and do any acts it considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower shall
assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred.  Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
 
(f)           Apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
 
(g)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
 
(h)           Place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral;
 
(i)           Demand and receive possession of Borrower’s Books; and
 
(j)           Exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided by the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
9.2         Protective Payments.  If Borrower fails to obtain insurance called
for by Section 6.4 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or by any other
Loan Document, Bank may obtain such insurance or make such payment, and all
amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral.  Bank will make reasonable effort to provide Borrower with notice of
Bank obtaining such insurance at the time it is obtained or within a reasonable
time thereafter. No payments by Bank are deemed an agreement to make similar
payments in the future or Bank’s waiver of any Event of Default.
 
9.3         Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices and applicable provisions of the Code regarding the
safekeeping of Collateral in possession or under the control of Bank, Bank shall
not be liable or responsible for: (a) the safekeeping of the Collateral; (b) any
loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person.  Except as otherwise provided by the Code, Borrower bears all risk
of loss, damage or destruction of the Collateral.
 
 
14

--------------------------------------------------------------------------------

 
 
9.4         Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election, and Bank’s waiver of any Event of Default is not a
continuing waiver.  Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence.
 
9.5         Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.
 
10          NOTICES.
 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number provided at the beginning of this
Agreement.  Bank or Borrower may change its address or facsimile number by
giving the other party written notice thereof in accordance with the terms of
this Section 10.
 
11          CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
 
California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank.  Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
 
15

--------------------------------------------------------------------------------

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a).  Nothing in this paragraph shall limit the right of any
party at any time to exercise self-help remedies, foreclose against collateral,
or obtain provisional remedies.  The private judge shall also determine all
issues relating to the applicability, interpretation, and enforceability of this
paragraph.
 
12          GENERAL PROVISIONS
 
12.1       Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent which may be granted or withheld in Bank’s discretion.  Bank has
the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits under this Agreement, the Loan Documents
or any related agreement.
 
12.2       Indemnification.  Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except in each case for Claims and/or losses directly caused
by any Indemnified Person’s gross negligence or willful misconduct.
 
12.3       Right of Set-Off.   Borrower hereby grants to Bank, a lien, security
interest and right of setoff as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.4       Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.5       Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
 
16

--------------------------------------------------------------------------------

 
 
12.6       Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties, so long as Bank provides Borrower with
written notice of such correction and allows Borrower at least ten (10) days to
object to such correction.  In the event of such objection, such correction
shall not be made except by an amendment signed by both Bank and Borrower.
 
12.7       Amendments in Writing; Integration.  All amendments to this Agreement
must be in writing signed by both Bank and Borrower.  This Agreement and the
Loan Documents represent the entire agreement about this subject matter, and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.
 
12.8       Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
 
12.9       Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.
 
12.10    Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use its best
efforts to obtain such prospective transferee’s or purchaser’s agreement to the
terms of this provision); (c) as required by law, regulation, subpoena, or other
order; (d) to Bank’s regulators or as otherwise required in connection with
Bank’s examination or audit; (e) as Bank considers appropriate in exercising
remedies under the Loan Documents (provided, however, Bank shall use its best
efforts to obtain any prospective transferee’s or purchaser’s agreement to the
terms of this provision); and (f) to third-party service providers of Bank so
long as such service providers have executed a confidentiality agreement with
Bank with terms no less restrictive than those contained herein.  Confidential
information does not include information that either: (i) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (ii) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.
 
Bank may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower.  The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.


12.11    Attorneys’ Fees, Costs and Expenses.   In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
 
12.12    Effect of Amendment and Restatement.  Except as otherwise set forth
herein, this Agreement is intended to and does completely amend and restate,
without notation, the Original Agreement.  All security interests granted under
the Original Agreement are hereby confirmed and ratified and shall continue to
secure all Obligations under this Agreement.
 
12.13    Waiver.  Bank hereby waives (i) Borrower’s violation of Section 6.7(a)
of the Original Agreement for the April 2010, May 2010, June 2010, July 2010 and
August 2010 measuring periods, (ii) Borrower’s violation of Section 6.7(b) of
the Original Agreement for the May 2010, June 2010, July 2010 and August 2010
measuring periods, and (iii) Borrower’s violations of Section 7.9 and 8.9 of the
Original Agreement and Section 3 of the Original Subordination Agreement, for
making interest payments to its subordinated creditors during the period in
which the Events of Default described in clauses (i) and (ii) of this Section
12.13 had occurred and were continuing, through the Effective Date.
 
 
17

--------------------------------------------------------------------------------

 
 
13          DEFINITIONS
 
13.1       Definitions.  In this Agreement:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.
 
“Adjusted Quick Ratio” is the ratio of (i) Quick Assets to (ii) Current
Liabilities minus Deferred Revenue minus the current portion of Subordinated
Debt.
 
“Adjustments” are all discounts, allowances, returns, disputes, counterclaims,
offsets, defenses, rights of recoupment, rights of return, warranty claims, or
short payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.
 
“Advance” is defined in Section 2.1.1.
 
“Advance Rate” is eighty percent (80%), net of any offsets related to each
specific Account Debtor (as permitted in accordance with this Agreement), or
such other percentage as Bank establishes under Section 2.1.1.
 
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
 
“Amended and Restated IP Agreement” is the agreement entered into on the
Effective Date by which that certain Intellectual Property Security Agreement
executed and delivered by Borrower to Bank dated as of February 9, 2010 is being
amended and restated in its entirety.
 
“Amended and Restated Subordination Agreement” is the agreement entered into on
the Effective Date by which that certain Subordination Agreement by and among
Charles E. Ramey, John L. Nicholson, M.D. and Bank dated as of February 9, 2010
is being amended and restated in its entirety.
 
“Applicable Rate” is a per annum rate equal to the Prime Rate plus one and one
quarter percent (1.25%).
 
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrower’s Plan” is Borrower’s business plan dated ________ which has been
delivered to and approved in writing by Bank.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
 
18

--------------------------------------------------------------------------------

 
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Handling Fee” is defined in Section 2.2.4.
 
“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.
 
“Compliance Certificate” is attached as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” is any Advance, the Refinance Term Loan, or any other
extension of credit by Bank for Borrower’s benefit.
 
“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities,
in each case, that mature within one (1) year from any date of determination.
 
“Deferred Revenue” is all amounts received or invoiced, as appropriate, by
Borrower, in advance of performance under contracts and not yet recognized as
revenue.
 
“Early Termination Fee” is defined in Section 2.1.1.
 
 
19

--------------------------------------------------------------------------------

 
 
“EBITDA” means earnings before interest, taxes, depreciation and amortization in
accordance with GAAP, plus equity-based compensation expense.
 
“Effective Date” is the date Bank executes this Agreement as indicated on the
signature page hereof.
 
“Effective Date Advance” is defined in Section 2.1.2.
 
“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance with Section 2.1.1
(d), and are due and owing from Account Debtors deemed creditworthy by Bank in
its sole discretion.  Without limiting the fact that the determination of which
Accounts are eligible hereunder is a matter of Bank discretion in each instance,
Eligible Accounts shall not include the following Accounts (which listing may be
amended or changed in Bank’s discretion with notice to Borrower):
 
(a)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms;
 
(b)           Accounts billed and payable outside of the United States unless
the Bank has a first priority, perfected security interest or other enforceable
Lien in such Accounts;
 
(c)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;
 
(d)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(e)           Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
 
(f)            Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
 
(g)           Accounts owing from an Account Debtor that has not been invoiced
or where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);
 
(h)           Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);
 
(i)           Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);
 
(j)           Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;
 
(k)           Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
 
 
20

--------------------------------------------------------------------------------

 
 
(l)            Accounts for which the Account Debtor has not been invoiced;
 
(m)          Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;
 
(n)           Accounts subject to chargebacks or others payment deductions taken
by an Account Debtor (but only to the extent the chargeback is determined
invalid and subsequently collected by Borrower);
 
(o)           Accounts owing from an Account Debtor with respect to which
Borrower has recognized Deferred Revenue (but only to the extent of such
Deferred Revenue), it being understood that when Borrower is able to record such
Deferred Revenue as actual revenue, the amount of such recordable actual revenue
shall become an Eligible Account;
 
(p)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business; and
 
(q)           Accounts for which Bank in its good faith business judgment after
inquiry and consultation with Borrower determines collection to be doubtful.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Events of Default” are set forth in Article 8.
 
“Facility Amount” is One Million Two Hundred Fifty Thousand Dollars
($1,250,000).
 
“Facility Fee” is defined in Section 2.2.2.
 
“Finance Charges” is defined in Section 2.2.3.
 
“Financed Receivables” are all those Eligible Accounts, including their proceeds
which Bank finances and makes an Advance, as set forth in Section 2.1.1.  A
Financed Receivable stops being a Financed Receivable (but remains Collateral)
when the Advance made for the Financed Receivable has been fully paid.
 
“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
 
21

--------------------------------------------------------------------------------

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property (including all
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, any patents, trademarks, service marks and, to the extent permitted
under applicable law, any applications therefor, whether registered or not, any
trade secret rights, including any rights to unpatented inventions), payment
intangibles, royalties, contract rights, goodwill, franchise agreements,
purchase orders, customer lists, route lists, telephone numbers, domain names,
claims, income and other tax refunds, security and other deposits, options to
purchase or sell real or personal property, rights in all litigation presently
or hereafter pending (whether in contract, tort or otherwise), insurance
policies (including without limitation key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.2.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:
 
(a)           its Copyrights, Trademarks and Patents;
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to a Borrower;
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership in any Person (including stock,
partnership interest or other securities), or any loan, advance or capital
contribution to any Person.
 
“Invoice Transmittal” is a written request from Borrower to Bank that Bank make
an Advance on one or more Eligible Accounts, which written request shows such
Eligible Accounts and, for each such Eligible Account, includes the face amount
of the Eligible Account as well as the Account Debtor’s, name, address, invoice
amount, invoice date and invoice number.
 
 
22

--------------------------------------------------------------------------------

 
 
“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Amended and Restated IP Agreement, the Amended and Restated Subordination
Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.
 
“Lockbox” is defined in Section 2.2.7.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
 
“Maturity Date” is February 8, 2011.
 
“Monthly Financial Statements” is defined in Section 6.2(a).
 
“Nicholson/Ramey Subordinated Debt” is that certain Subordinated Debt held by
John L. Nicholson and Charles E. Ramey that is the subject of the Amended and
Restated Subordination Agreement.
 
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.
 
“Original Subordination Agreement” is the agreement that was amended and
restated by the Amended and Restated Subordination Agreement.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Perfection Certificate” is a certain Perfection Certificate completed and
delivered by Borrower to Bank in connection with this Agreement.
 
“Permitted Indebtedness” is:
 
(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;
 
(b)           Indebtedness of Borrower existing on the Effective Date and shown
on the Perfection Certificate;
 
(c)           Subordinated Debt of Borrower;
 
(d)           unsecured Indebtedness of Borrower to trade creditors incurred in
the ordinary course of business;
 
 
23

--------------------------------------------------------------------------------

 
 
(e)            Indebtedness of Borrower incurred as a result of endorsing
negotiable instruments received in the ordinary course of business;
 
(f)            Indebtedness of Borrower secured by Permitted Liens;
 
(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be; and
 
(h)           unsecured Indebtedness of Borrower that does not otherwise qualify
as Permitted Indebtedness pursuant to clauses (a) through (g) in an aggregate
amount not exceeding One Hundred Thousand Dollars ($100,000).
 
“Permitted Investments” are:
 
(a)           Investments of Borrower (including, without limitation,
Subsidiaries) existing on the Effective Date and shown on the Perfection
Certificate;
 
(b)           (i) Investments of Borrower consisting of Cash Equivalents, and
(ii) any Investments of Borrower permitted by Borrower’s investment policy, as
amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Bank;
 
(c)           Investments of Borrower consisting of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of Borrower;
 
(d)           Investments of Borrower consisting of deposit accounts in which
Bank has a perfected security interest;
 
(e)           Investments of Borrower accepted in connection with Transfers
permitted by Section 7.1;
 
(f)           Investments of Borrower consisting of (i) travel advances and
employee relocation loans and other employee loans and advances in the ordinary
course of business, and (ii) loans to employees, officers or directors relating
to the purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;
 
(g)           Investments of Borrower (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of business;
 
(h)           Investments of Borrower consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business; provided that this
paragraph (h) shall not apply to Investments of Borrower in any Subsidiary; and
 
(i)            Investments that do not otherwise qualify as a Permitted
Investment pursuant to clauses (a) through (h) in an aggregate amount not
exceeding One Hundred Thousand Dollars ($100,000).
 
“Permitted Liens” are:
 
(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Hundred Thousand Dollars ($100,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
 
(d)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
 
(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);
 
(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase
other than as a result of accrued interest and penalties;
 
(g)           leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest therein;
 
(h)           non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business, and licenses of Intellectual
Property that could not result in a legal transfer of title of the licensed
property that may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discreet geographical areas outside of the
United States; and
 
(i)            Liens arising from attachments or judgments, orders, or decrees
in circumstances not constituting an Event of Default under Sections 8.4 and
8.7.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.
 
“Quick Assets” is, as of any date of determination, Borrower’s unrestricted cash
held at Bank plus the face amount of all Eligible Accounts as of such date.
 
“Reconciliation Period” is each calendar month.
 
“Refinance Term Loan” is defined in Section 2.1.2.
 
“Refinance Term Loan Maturity Date” is February 1, 2013.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
 
25

--------------------------------------------------------------------------------

 
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
 
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
 
“Subject Month” is the month which is two (2) calendar months after any Testing
Month.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
 
“Subsidiary” is, with respect to any Person, any Person of which more than 50.0%
of the voting stock or other equity interests (in the case of Persons other than
corporations) is owned or controlled directly or indirectly by such Person or
one or more of Affiliates of such Person.
 
“Term Loan” has the meaning assigned in the Original Agreement.
 
“Testing Month” is any month with respect to which Bank has tested Borrower's
Adjusted Quick Ratio in order to determine Bank's method for calculating the
Collateral Handling Fee in Section 2.2.4 or the Applicable Rate.
 
“Total Liabilities” is, as of any date of determination, all obligations that
should, under GAAP, be classified as liabilities on Borrower’s consolidated
balance sheet, including all Indebtedness.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
“Transfer” is defined in Section 7.1.
 
[Signature page follows.]
 
 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWER:
 
US DATAWORKS, INC.
 
By
/s/ Randall J. Frapart
 
Name:
Randall J. Frapart
 
Title:
Chief Financial Officer
   
BANK:
 
SILICON VALLEY BANK
 
By
/s/ Priya Iyer
 
Name:
Priya Iyer
 
Title:
Relationship Manager
 
Effective Date:
10/27/10
 

 
 

--------------------------------------------------------------------------------

 